Name: 90/571/EEC: Commission Decision of 6 June 1990 on the establishment of the community support framework for community structural assistance in the region of Italy concerned by objective 5 (b), namely Marche (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  economic conditions;  regions and regional policy;  EU finance
 Date Published: 1990-11-21

 Avis juridique important|31990D057190/571/EEC: Commission Decision of 6 June 1990 on the establishment of the community support framework for community structural assistance in the region of Italy concerned by objective 5 (b), namely Marche (Only the Italian text is authentic) Official Journal L 322 , 21/11/1990 P. 0029 - 0030COMMISSION DECISIONof 6 June 1990on the establishment of the Community support framework for Community structuralassistance in the region of Italy concerned by Objective 5 (b), namely Marche(Only the Italian text is authentic)(90/571/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) N ° 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1), and in particular Article 11 (3) thereof; Whereas Commission Decision 89/426/EEC (2) defined the rural areas eligible for Community assistance under Objective 5 (b) as defined in Council Regulation (EEC) No 2052/88; Whereas in the Marche region certain areas have been selected to benefit from Community assistance under Objective 5 (b); Whereas, in accordance with Article 11 (3) of Regulation (EEC) No 2052/88 the Commission, on the basis of rural development plans submitted by the Member States, shall establish, through partnership and in agreement with the Member State concerned, Community support frameworks for Community structural operations; Whereas in accordance with the fourth subparagraph of Article 11 (3) of the abovementioned Regulation the Community support framework shall cover in particular the development priorities, the forms of assistance, the indicative financing plan, with details of the amount of assistance and its source, and the duration of the assistance; Whereas Title III, Article 8 of Council Regulation (EEC) No 4253/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) N ° 2052/88 (3) sets out the conditions for the preparation and implementation of the Community support framework; Whereas, in accordance with Article 11 (3) of Regulation (EEC) N ° 2052/88, the Italian Government submitted to the Commission on 28 October 1989 the rural development plan for Marche; Whereas the plan for the rural areas of Marche submitted by the Italian Government includes a description of the main development priorities selected and of the corresponding measures, and an indication of the use to be made of assistance under the European Regional Development Fund (ERDF), the European Social Fund (ESF), the Guidance Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) and the European Investment Bank (EIB) and the other financial instruments of the Community in implementing the plans; Whereas the Community support framework has been established in agreement with the Member State concerned through the partnership as defined in Article 4 of Regulation (EEC) No 2052/88; Whereas this Decision is in accordance with the opinionof the Committee on Agricultural Structures and Rural Development; whereas the Committee provided for in Article 124 of the Treaty has been consulted; Whereas in accordance with Article 10 (2) of Regulation (EEC) N ° 4253/88 this Decision is to be sent as a declaration of intent to the Member State; Whereas in accordance with Article 20 (1) and (2) of Regulation (EEC) N ° 4253/88 the budgetary commitments relating to the contribution from the Structural Funds to the financing of the operations covered by the Community support framework will be made on the basis of subsequent Commission decisions approving the operations concerned, HAS ADOPTED THIS DECISION: Article 1The Community support framework for Community structural assistance in the rural areas of Marche concerned by Objective 5 (b), covering the period 1 January 1989 to 31 December 1993 is hereby approved. The Commission declares that it intends to contribute to the implementation of this Community support framework in accordance with the detailed provisions thereof and in compliance with the rules and guidelines for the Structural Funds and other existing financial instruments. Article 2The Community support framework includes the following essential information: (a)statement of specific priorities for joint action by the Community and the Member State: - diversification and reorientation of the agricultural sector and forestry sectors, - the development of other economic sectors and services, - tourism, - human resources; (b)an outline of the forms of assistance to be provided primarily in the form of operational programmes; (c)an indicative financing plan at 1989 constant prices, specifying for the whole period the total appropriations to provide budgetary assistance from the Community for both the implementation of new measures covered by the priorities in (a) and multiannual measures under way ordecided, before the adoption of this Community support framework, broken down as follows: >TABLE>Article 3This declaration of intent is addressed to the Republic of Italy. Done at Brussels, 6 June 1990. For the CommissionRay MAC SHARRYMember of the Commission(1) OJ N ° L 185, 15. 7. 1988, p. 9. (2) OJ N ° L 198, 12. 7. 1989, p. 1. (3) OJ N ° L 374, 31. 12. 1988, p. 1.